Citation Nr: 1606198	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1985 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board reopened this claim for service connection and remanded the claim for further development in December 2013.  This development accomplished the claim has returned to the Board.


FINDING OF FACT

It is as least as likely not that the stress of Desert Storm was a precipitating event for the onset of paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for paranoid schizophrenia are met.  38 USCA
§§ 1110, 1131, 5107 (West 2014) 38 C F R §§ 3 102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for paranoid schizophrenia there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that the initial manifestation of his paranoid schizophrenia began in service and were mischaracterized as a personality disorder with anti-social traits.

The Board finds that the Veteran has a current psychiatric disability.  The Veteran has been diagnosed with paranoid schizophrenia, which was most recently confirmed in an August 2013 VA treatment note.  This diagnosis meets the requirements of present disability.  

With regard to in service incurrence, the Board finds that the Service Treatment Records (STRs) contain a Problem Summary List, which includes a diagnosis on September 1991 of Personality Disorder with antisocial traits.  Indication of an inservice psychiatric problem are also found in a Final Discharge Summary from October 1997 Harris Psychiatric Hospital wherein a psychiatrist notes that the Veteran was admitted three to four days after his release from Marine Military Prison where he was serving time for a sexual assault.  The Veteran has also reported in his application for benefits in November 1997 that he was being treated at the Tripler Army Medical Center, Hawaii for anxiety from May 1991 to December 1991.  Given the above, the Board finds that there is evidence of an incurrence of a psychiatric disability in service.

Turning to the question of nexus, in April 2011 a VA examining physician provided the following opinion as to the Veteran's paranoid schizophrenia:

It is clear that his psychiatric disturbance started while he was in the military that is as least as likely not that the stress of Desert Storm was a precipitating event for the onset of psychosis.  Currently his psychiatric presentation is resulting in a severe impairment of social functioning and severe impairment of occupational functioning .This Veteran's overall level of impairment is severe. Given his ongoing thought disorder it is my opinion that he will require assistance in managing his funds.

Based on the April 2011 examiner's opinion, and the other evidence of record, the Board finds that service connection for paranoid schizophrenia is warranted. 


ORDER

Service connection for paranoid schizophrenia is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


